Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20     PageID.631    Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DARRYL JEROME KIRBY,

                    Petitioner,
                                            Case No. 2:19-cv-11250
v.                                          Hon. Gershwin A. Drain
                                            Hon. Patricia T. Morris
SHANE JACKSON,

               Respondent.
______________________________/

     OPINION AND ORDER DENYING PETITIONER’S MOTION FOR AN
     EVIDENTIARY HEARING (ECF NO. 9) AND DISMISSING PETITION

       Petitioner Darryl Jerome Kirby, currently confined at the Earnest C. Brooks

Correctional Facility in Muskegon Heights, Michigan, filed a petition for writ of

habeas corpus with this Court pursuant to 28 U.S.C. § 2254. Kirby challenges his

convictions for second-degree criminal sexual conduct, MICH. COMP. LAWS §

750.520c(1)(a), and indecent exposure, MICH. COMP. LAWS § 750.335a; and the

fifteen to thirty-year sentence he received. For the reasons stated below, the

petition for writ of habeas corpus is DENIED.

I. Background

       Petitioner was convicted following a jury trial in the Wayne County Circuit

Court. The Court recites verbatim the relevant facts relied upon by the Michigan

Court of Appeals:
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20         PageID.632     Page 2 of 18




      Defendant was convicted of sexually assaulting his 10–year–old
      granddaughter. At trial, the victim testified that during the late
      evening hours of a date in July 2015, defendant touched and fondled
      her breasts while her mother, aunt, and very young cousin were asleep
      in the adjoining living room. The victim further testified that
      defendant then lowered his shorts, exposed his genitals, and
      masturbated in front of her. The defense theory at trial was that the
      victim’s accusations were not credible. In support of this theory, the
      defense presented a photograph of defendant’s genitals to attack the
      victim’s description of the color of defendant’s genitals. The jury
      convicted defendant as charged.

People v. Kirby, No. 336840, 2018 WL 1767557, at *1 (Mich. Ct. App. Apr. 12,

2018), appeal denied, 503 Mich. 888, 919 N.W.2d 75 (2018). State courts’ factual

findings are presumed correct on habeas review pursuant to 28 U.S.C. §

2254(e)(1). Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009).

      The court of appeals affirmed Petitioner’s convictions and sentence but

remanded for the trial court to establish a factual basis for the court costs it ordered

Petitioner to pay. Id. The Michigan Supreme Court denied leave to appeal. People

v. Kirby, 503 Mich. 888.

      This petition was filed timely. In his petition for a writ of habeas corpus,

Kirby lists the following claims:

      I. Trial Court Abused It’s Discretion, Denying Defendant Request for
      Appointment of Expert

      II. Ineffective Assistance of Counsel. Counsel Failed to Aggressively
      Cross-Examine the Accuser.




                                           2
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20      PageID.633    Page 3 of 18




      III. Ineffective Assistance of Counsel. Counsel failed to retain expert
      witness for testimony

      IV. Double Jeopardy

      Respondent’s Answer addresses those four claims. ECF No. 10. Respondent

argues that at least two of Petitioner’s claims are unexhausted, because they were

not raised in the Michigan Court of Appeals before Petitioner brought them to the

Michigan Supreme Court.

      In his Reply to Respondent’s Answer, Petitioner appears to have raised the

following additional claims:

       Ineffective assistance of counsel for a failure to seek appointment
        of an investigator to inspect the preliminary examination
        audiotape. Reply, ECF No. 12, PageID.602.

       Ineffective assistance of counsel and a denial of a fair trial for
        counsel’s failure to contact an additional defense witness. Id. at
        PageID.604.

       Inaccurate PSIR (Presentence Investigation Report). Id. at
        PageID.618.

       Ineffective assistance of counsel for failure to object to the PSIR.
        Id. at PageID.620.

       Ineffective assistance of counsel for failing to object to the trial
        court’s consultation with the court reporter on the question of
        inaccuracies in the preliminary examination transcript. Id. at
        PageID.621.




                                        3
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20       PageID.634    Page 4 of 18




      Petitioner also filed a motion for an evidentiary hearing. ECF No. 9. He

argues that a hearing or the appointment of an investigator is necessary to review

the preliminary examination audiotape. Id.

II. Standard of Review

      This habeas petition is reviewed under the standards of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat.

1214 (Apr. 24, 1996). Under AEDPA,

      [a]n application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim –

            (1) resulted in a decision that was contrary to, or involved an
            unreasonable application of, clearly established Federal law, as
            determined by the Supreme Court of the United States; or

            (2) resulted in a decision that was based on an unreasonable
            determination of the facts in light of the evidence presented in
            the State court proceeding.

28 U.S.C. § 2254(d).

      A decision of a state court is “contrary to” clearly established federal law if

“the state court arrives at a conclusion opposite to that reached by [the Supreme

Court] on a question of law”; or (2) “the state court confronts facts that are

materially indistinguishable from a relevant Supreme Court precedent and arrives

at a result opposite to [that precedent].” Williams v. Taylor, 529 U.S. 362, 404–05

(2000).
                                         4
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20          PageID.635     Page 5 of 18




       An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s

case.” Id. at 409. A federal habeas court may not “issue the writ simply because

that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at

411. “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, to obtain habeas

relief in federal court, state prisoners must show that the state court’s rejection of

their claims “was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103. A habeas petitioner should be denied relief as long as it

is within the “realm of possibility” that fairminded jurists could find the state court

decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

III.   Discussion

A. Inaccurate preliminary examination transcript

       Petitioner’s first claim is that the trial court abused its discretion in refusing

to appoint an expert or investigator to review the audiotape of the preliminary

examination hearing. The state court of appeals held that Petitioner had not


                                           5
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20       PageID.636   Page 6 of 18




demonstrated the need for an expert, nor had he established how he would have

benefited from one. The court of appeals’ denial of relief on this claim was not

unreasonable.

      The only support for the allegation of an inaccurate transcript was

Petitioner’s own reported recollection that the victim answered “no” when asked

whether her grandfather touched her. Jury Trial Tr., 11/21/16, ECF No. 11-8,

PageID.186-87. Neither defense counsel nor the prosecutor corroborated

Petitioner’s recollection; neither heard the victim recant her accusation. Id. at

PageID.185-86. The court observed that had the victim denied being touched,

Petitioner’s case would not have been bound over from the district court. Id. at

PageID.187. However, the court called a recess to permit the court reporter who

transcribed the preliminary examination to listen to the audiotape and compare it to

the transcript. Id. at PageID.188. The trial court stated that the reporter told the

court the transcript was accurate. Id.

      Based on that record, the state court determined that “[d]efendant failed to

make the necessary showing that an expert investigation of the accuracy of the

transcript was necessary or would have benefited the defense[,]” because he

offered no “independent corroboration” of his claim of inaccuracy and that claim

was directly refuted by others present at the preliminary examination. Kirby, 2018

WL 1767557, at *2. A state court’s factual findings are presumed correct on


                                         6
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20         PageID.637    Page 7 of 18




habeas review. Wagner, 581 F.3d at 413. A court reporter’s transcript enjoys the

same presumption. See Abatino v. United States, 750 F.2d 1442, 1445 (9th Cir.

1985).

      A federal habeas court’s review of a state court’s adjudication on the merits

is “limited to the record that was before the state court.” Bray v. Andrews, 640 F.3d

731, 737 (6th Cir. 2011) (citing Cullen v. Pinholster, 501 U.S. 170, 181 (2011)

(internal quotation marks omitted). The record here goes beyond those

presumptions and provides affirmative evidence of the transcript’s accuracy.

Petitioner has provided no basis to find the preliminary examination transcript was

inaccurate nor that his due process rights were violated by the trial court’s denial of

an expert to investigate his allegations.

B. Ineffective assistance of counsel in cross-examination of the victim

      Petitioner’s next allegation is that his trial attorney was constitutionally

ineffective in failing to aggressively cross-examine the ten-year-old victim over

her prior inconsistent statements. He lists several discrepancies including whether

other family members were asleep when she went to make oatmeal, whether she

could see (or be seen by) those family members from her position in the kitchen

while Petitioner was touching her, and her description of Petitioner’s clothing as

pants or shorts. Pet., ECF No. 1, PageID.20-23. Respondent argues this claim is




                                            7
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20         PageID.638   Page 8 of 18




unexhausted. Federal habeas courts may deny unexhausted claims if they are

“plainly meritless.” Rhines v. Weber, 544 U.S. 269, 277 (2005).

      Claims for habeas relief based on ineffective assistance of counsel are

evaluated under a “doubly deferential” standard. Abby v. Howe, 742 F.3d 221, 226

(6th Cir. 2014) (citing Burt v. Titlow, 571 U.S. 12, 15, 134 S. Ct. 10 (2013)). The

first layer is the familiar deficient performance plus prejudice standard of

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). That is, a habeas petitioner

must first show “that counsel’s representation fell below an objective standard of

reasonableness,” and “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Lafler v. Cooper, 566 U.S. 156, 163 (2012) (citations omitted). “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.”

Williams v. Lafler, 494 F. App’x 526, 532 (6th Cir. 2012) (per curiam) (quoting

Strickland, 466 U.S. at 694)). Strickland requires a “strong presumption that

counsel’s conduct [fell] within the wide range of reasonable professional

assistance[,]” Abby, 742 F.3d at 226 (citing Strickland, 466 U.S. at 689), and that

“under the circumstances, the challenged action ‘might be considered sound trial

strategy.’” Bell, 535 U.S. at 698 (citing Strickland, 466 U.S. at 689).

      AEDPA provides the second layer of deference, under which the Court may

“examine only whether the state court was reasonable in its determination that


                                          8
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20           PageID.639   Page 9 of 18




counsel’s performance was adequate.” Abby, 742 F.3d at 226 (citing Burt, 134 S.

Ct. at 18). “The pivotal question is whether the state court’s application of the

Strickland standard was unreasonable,” which “is different from asking whether

defense counsel’s performance fell below Strickland’s standard.” Harrington, 562

U.S. at 101. Demonstrating prejudice also requires a petitioner show “a reasonable

probability” of a different outcome. Lafler, 566 U.S. at 163. Even in the habeas

context, this is a lower standard than establishing counsel’s performance “more

likely than not altered the outcome,” but still requires a “substantial” likelihood,

not just a “conceivable” one. Harrington, 562 U.S. at 112 (citing Strickland, at

693; see also Baze v. Parker, 371 F.3d 310, 322 (6th Cir. 2004) (“speculation is

insufficient to make out a successful claim of prejudice”)).

      The Michigan Court of Appeals found that trial counsel’s cross-examination

of the victim was not ineffective assistance, first, because most of the examples

Petitioner cites were not inconsistent statements by the witness. Kirby, 2018 WL

1767557, at *2 & n.1, *3. Regardless, the court stated it would not “second-guess

counsel on matters of trial strategy,” concluding that counsel may have chosen “not

to vigorously cross-examine a child sexual abuse victim . . . to avoid the

appearance of bullying the witness. . .” Id. (citation and quotation marks omitted).

It opined that trial counsel may have chosen not to emphasize “minor

discrepancies,” and instead focused the defense on the differences between the


                                          9
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20       PageID.640    Page 10 of 18




 victim’s description of Petitioner’s penis and an actual photograph of it to attack

 her credibility. Id.

        Applying the “doubly deferential” standard of AEDPA and Strickland, the

 state court was not unreasonable to hold that trial counsel’s performance did not

 fall below an objective standard of reasonableness. Further, Petitioner cannot

 demonstrate prejudice. Petitioner has not shown a “substantial” likelihood of a

 different outcome, Harrington, 562 U.S. at 112, had counsel more aggressively

 cross-examined the victim.

 C. Ineffective assistance of counsel for failing to retain expert witness

        Petitioner’s third claim is that trial counsel was ineffective for failing to

 retain and present expert testimony or photographic evidence of the layout of the

 home in which the offense took place, because the evidence would have proved the

 victim lied. Respondent is correct that this claim is unexhausted, as it was not

 raised before either the state appeals court or the supreme court. Regardless,

 against the highly deferential Strickland/AEDPA standard from the previous

 section, the claim fails on the merits.

        Courts will not find a counsel’s performance to be objectively unreasonable

 when he or she makes “strategically defensible choice[s].” Robins v. Fortner, 698

 F.3d 317, 330–31 (6th Cir. 2012) (citing Jackson v. Bradshaw, 681 F.3d 753, 761–

 62 (6th Cir. 2012)). Trial counsel presented the layout of the victim’s house and


                                           10
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20         PageID.641     Page 11 of 18




 lines of sight between the living room and the kitchen through the testimony of

 both the victim and her mother. Trial Tr., 11/28/16, ECF No. 11-11, PageID.376-

 78, 396-98. He may reasonably have determined that the ability of witnesses to see

 into the kitchen was irrelevant because they were asleep, and that further testimony

 on the issue would not assist the defense.

       Petitioner also cannot demonstrate prejudice on this issue. Materiality is a

 component in the test for prejudice, Strickland, 466 U.S. at 694, and the issue of

 the house’s design was not material to the offenses with which Petitioner was

 charged. Furthermore, even if the ten-year-old victim’s description of the rooms

 was proven inaccurate by the expert, a jury might well have found the victim

 mistaken on that question, but not lying about the entire incident. Had counsel

 called an expert on this question, a different outcome is not substantially likely.

 D. Use of prior record in sentencing violates Double Jeopardy

       The fourth claim in the petition is that the use at sentencing of Petitioner’s

 previous convictions and a prison misconduct ticket from a prior term of

 incarceration violated his right to be free from being punished twice by the same

 crime. Petitioner was sentenced as a fourth habitual offender, Sent. Hr’g Tr.,

 12/15/16, ECF No. 11-13, PageID.462, and the sentencing court also took into

 account an incident in which Petitioner masturbated in front of a prison guard. Id.

 at PageID.468.


                                           11
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20       PageID.642     Page 12 of 18




       “The Double Jeopardy Clause of the Fifth Amendment protects against . . .

 multiple punishments for the same offense.” United States v. Lawrence, 735 F.3d

 385, 426–27 (6th Cir. 2013) (citing Schiro v. Farley, 510 U.S. 222, 229 (1994)).

 But the “use of prior convictions to enhance a sentence for a subsequent offense

 does not constitute double jeopardy.” Id. at 427 (citing Schiro, 510 U.S. at 230)

 (other citations omitted). “‘Prior convictions of a defendant routinely are used to

 determine the quantity of sentence. . . . An enhanced sentence because of a prior

 conviction is no more double jeopardy than is a consideration of other relevant

 conduct . . . .’” United States v. Gonzalez, 257 F. App’x 932, 946 (6th Cir. 2007)

 (quoting United States v. Mack, 938 F.2d 678, 680-81 (6th Cir. 1991)).

       The state court of appeals noted, “[i]t has long been held that imposing an

 enhanced sentence due to a consideration of a prior conviction does not constitute a

 second punishment for that offense.” Kirby, 2018 WL 1767557, at *3 (citing

 Monge v. California, 524 U.S. 721, 728 (1998); Mack, 938 F.2d at 679). The state

 court’s finding that Petitioner’s Double Jeopardy rights were not violated was not

 unreasonable.

 E. Claims raised for the first time in Petitioner’s Reply brief

       The four claims addressed above were listed in Kirby’s original petition for

 a writ of habeas corpus. ECF No. 1. Respondent’s answer listed those four grounds

 and requested the opportunity to file further pleadings if the Court identified


                                         12
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20         PageID.643    Page 13 of 18




 additional grounds raised by Petitioner. Petitioner’s Reply brief appears to list five

 additional grounds raised in one or both state appellate courts (but not necessarily

 exhausted), to which Respondent has not had the opportunity to answer. Because

 the issues lack merit, the Court may address them now.

       First, the Sixth Circuit does not permit a litigant to raise issues for the first

 time in a reply brief. Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir.

 2008) (citing Novosteel SA v. United States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)).

 Nor did Petitioner seek leave to amend his habeas petition to add these claims.

       More importantly, Petitioner’s additional claims for relief are unexhausted

 and lack merit. Again, the Court may deny a “plainly meritless” unexhausted

 claim. Cunningham v. Hudson, 756 F.3d 477, 486 (6th Cir. 2014) (citing Rhines,

 544 U.S. at 277); see also 28 U.S.C. § 2254(b)(2) (“An application for a writ of

 habeas corpus may be denied on the merits, notwithstanding the failure of the

 applicant to exhaust the remedies available in the courts of the State.”). These

 claims may thus be disposed of without requiring the parties to file additional

 pleadings.

       1. Ineffective assistance of counsel for a failure to seek
          appointment of an investigator to inspect the preliminary
          examination audiotape.

       In addition to the general Strickland/AEDPA standard discussed above,

 attorneys will not be found ineffective for choosing not to take futile actions nor


                                          13
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20       PageID.644     Page 14 of 18




 “to raise . . . meritless arguments.” Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir.

 1999). In view of defense counsel’s own statement to the court (as well as the

 prosecutor’s) that he did not hear the victim recant her confession, Petitioner’s

 argument that such a statement was omitted from the transcript lacked

 corroboration. Despite this deficiency, the trial court requested the court reporter

 review the audiotape for accuracy, which the court reporter confirmed.

       Against those circumstances, as well as under the transcript’s presumption of

 accuracy, Abatino, 750 F.2d at 1445, it was reasonable for counsel to decide not to

 pursue an expert’s testimony. It is unlikely the court would have granted a request

 for review of the audiotape, rendering counsel’s action futile. Counsel was not

 ineffective.

       2. Ineffective assistance of counsel and a denial of a fair trial for
          counsel’s failure to contact an additional defense witness.

       Petitioner argues that counsel failed to introduce the testimony of his

 daughter Iesha, the victim’s aunt, who was present in the home the evening of the

 incident. However, both the victim and her mother testified the two adult women

 were asleep during the incident. Most importantly, Petitioner has provided no

 affidavit or other proffer to demonstrate that Iesha would have testified favorably

 to his defense. He has not met his burden of demonstrating entitlement to relief on

 this claim.



                                         14
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20        PageID.645    Page 15 of 18




       3. Inaccurate PSIR (Presentence Investigation Report) and
          ineffective assistance of counsel complaints related to the PSIR.

       Criminal defendants enjoy no federal constitutional right to a pre-sentence

 investigation and report. See Bridinger v. Berghuis, 429 F. Supp. 2d 903, 909 (E.D.

 Mich. 2006); Allen v. Stovall, 156 F. Supp. 2d 791, 797 (E.D. Mich. 2001). Any

 failure to follow state law or court rules regarding the PSIR is non-cognizable in

 federal habeas review, because it involves an issue of state law. See, e.g., Koras v.

 Robinson, 257 F. Supp. 2d 941, 955 (E.D. Mich. 2003); aff’d in part and rev’d in

 part on other grds, 123 F. App’x 207 (6th Cir. 2005).

       Petitioner confirmed to the sentencing court that all factual information in

 the pre-sentence investigation report was correct. Sent. Hr’g Tr., 12/15/16, ECF

 No. 11-13, PageID.463. He has not identified any inaccurate information in the

 PSIR that was the basis for his sentence. He has not established entitlement to

 habeas relief.

       4. Ineffective assistance of counsel for failing to object to the trial
          court’s consultation with the court reporter on the question of
          inaccuracies in the preliminary examination transcript.

       As discussed above, ineffective assistance will not be found for a failure to

 take a futile action. Mapes, 171 F.3d at 427. Petitioner provides no basis on which

 trial counsel could have objected to the court’s consultation with the court reporter,

 the individual most appropriate to investigate any errors in the transcript. Counsel

 was not ineffective for failing to object.
                                              15
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20        PageID.646    Page 16 of 18




 F. Petitioner’s motion for an evidentiary hearing

       Petitioner seeks an evidentiary hearing “to review the accuracy of the

 preliminary examination transcript audio tape to compare the accuracy of the

 recording with the certified transcript o[f] the proceeding for omi[ss]ions.” Mot.,

 ECF No. 9, PageID.73. The Court has already determined that Petitioner is not

 entitled to relief on his claims regarding the purported inaccuracy of the transcript,

 so the motion is moot.

       Furthermore, a federal habeas court’s review of a state court’s adjudication

 on the merits is “limited to the record that was before the state court.” Bray v.

 Andrews, 640 F.3d 731, 737 (6th Cir. 2011) (citing Cullen v. Pinholster, 501 U.S.

 170, 181 (2011) (internal quotation marks omitted). Put another way, Cullen

 “prohibits [federal habeas courts] from considering new evidence . . . .” Hodges v.

 Colson, 727 F.3d 517, 541 (6th Cir. 2013) (citing Cullen, 132 S. Ct at 1398).

       The only circumstance under which a hearing is available is when “28

 U.S.C. § 2254(d)(1) does not bar federal habeas relief,” id. at 541 (citing Cullen,

 132 S. Ct. at 1400–01); that is, when the state court did not adjudicate the question

 on the merits. Here, the state court addressed this claim on the merits, and the

 record on this issue is well established. Petitioner is not entitled to an evidentiary

 hearing.

 IV.   Conclusion


                                          16
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20        PageID.647    Page 17 of 18




       The Court will deny the petition for a writ of habeas corpus. The Court will

 also deny a certificate of appealability. To obtain a certificate of appealability, a

 prisoner must make a substantial showing of the denial of a constitutional right. 28

 U.S.C. § 2253(c)(2). This denial requires a demonstration that reasonable jurists

 could debate whether, or agree that, the petition should have been resolved in a

 different manner, or that the issues presented were adequate to deserve

 encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483–84

 (2000).

       When a district court rejects a habeas petitioner’s constitutional claims on

 the merits, the petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or wrong. Id.

 at 484. “The district court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant.” RULES GOVERNING SECTION 2254

 CASES, R. 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated herein, the Court will deny Petitioner a certificate of

 appealability because reasonable jurists would not find this Court’s assessment of

 his claims to be debatable or wrong. Johnson v. Smith, 219 F. Supp. 2d 871, 885

 (E.D. Mich. 2002).

       The Court will also deny Petitioner leave to appeal in forma pauperis

 because the appeal would be frivolous. Allen, 156 F. Supp. 2d at 798.


                                            17
Case 2:19-cv-11250-GAD-PTM ECF No. 13 filed 10/23/20      PageID.648   Page 18 of 18




 V. Order

       Based on the foregoing, IT IS ORDERED that the petition for a writ of

 habeas corpus is DENIED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Petitioner’s motion for an evidentiary

 hearing [#9] is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that leave to appeal in forma pauperis is

 DENIED.

       SO ORDERED.

 Dated: October 23, 2020                           /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge




                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               October 23, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                     Deputy Clerk




                                        18
